         Case 1:18-cv-02921-JMF Document 630 Filed 07/12/19 Page 1 of 2


                    Motion GRANTED. The parties' respective deadlines are extended as set forth
                    herein. No further extensions of those deadlines are likely to be granted, however.
July 12, 2019
                    The Clerk of Court is directed to terminate Docket No. 629. SO ORDERED.
The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
                                                                                    July 12, 2019
New York, NY 10007

       RE:      Joint letter requesting extensions of time in State of New York, et al. v. U.S. Dep’t
                of Commerce, et al., 18-CV-2921 (JMF).

Dear Judge Furman,

        On behalf of all parties, Plaintiffs write pursuant to this Court’s Rule 1.A and Rule 1.E to
request that the Court extend by four days the current briefing deadlines in this action. The
parties believe these extensions will allow time for the parties to meet and confer regarding
appropriate next steps in these proceedings, including whether the parties can agree on entry of a
stipulated order that may resolve open matters.

         Defendants are currently due to oppose by today, July 12, 2019, Plaintiffs’ motion to
amend the judgment pursuant to Rule 59(e) or for injunctive relief pursuant to the All Writs Act.
Docket Nos. 616, 617, 628. The parties propose to extend this deadline to July 16, 2019. This is
the first request for an extension of this deadline. No party opposes this extension.

        Plaintiffs are currently due to file by today, July 12, 2019, their motion for sanctions or
other relief, including any request for discovery. Docket No. 605. The parties propose to extend
this deadline to July 16, 2019. This is the first request for an extension of this deadline. No
party opposes this extension.

         The parties recognize that this Court’s Rule 1.E presumptively provides that requests for
an extension of time be made at least 48 hours prior to the deadline. In this instance, these
requests are occasioned by the issuance of an Executive Order by the President, and related
announcements by the President and the U.S. Attorney General, yesterday evening. Docket No.
627. In light of these developments, the parties have begun conferring on appropriate next steps
in these proceedings, and believe the short extensions of time requested in this letter will
facilitate those continuing discussions.

                                       On behalf of all parties with permission,

                                       Respectfully submitted,

                                       LETITIA JAMES
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo, Chief Counsel for Federal Initiatives
                                       Elena Goldstein, Acting Bureau Chief, Civil Rights Bureau


                                                  1
Case 1:18-cv-02921-JMF Document 630 Filed 07/12/19 Page 2 of 2



                      Office of the New York State Attorney General
                      28 Liberty Street
                      New York, NY 10005
                      Phone: (212) 416-6057
                      matthew.colangelo@ag.ny.gov

                      Attorneys for the State of New York Plaintiffs




                                2
